Citation Nr: 0326944	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  03-15 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) 
in Hampton, Virginia



THE ISSUE

Entitlement to Class III VA outpatient dental treatment.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

C. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from February to July 1975.  
According to his DD Form 214, he was discharged from the 
military for physical disability.

The veteran appealed to the Board of Veterans' Appeals 
(Board) from a June 2002 decision by the VAMC in Hampton, 
Virginia, finding that he was not eligible for continued 
treatment at the VA outpatient dental clinic.  Although he 
subsequently withdrew other dental claims, he submitted a 
notice of disagreement (NOD) in May 2003 alleging entitlement 
to Class III VA outpatient dental treatment.

The veteran also has an appeal to the Board concerning 14 
additional claims.  But since they are on appeal from the 
local Regional Office (RO) in Roanoke, as opposed to the VAMC 
in Hampton, they will be addressed in a separate decision.  
See M21-1, Part IV, 23.03 (dental treatment claims are 
normally handled by the outpatient clinic without referral to 
the RO.  A rating for the purpose of establishing eligibility 
for outpatient dental treatment should be prepared only at 
the request of the VAMC (via VA Form 10-7131)).  

A VA Form 10-7131 is not of record, and the VAMC in Hampton 
is the agency of original jurisdiction (AOJ) which denied the 
dental eligibility claim at issue.  See BVA Directive 8430.




REMAND

In the past, the veteran has received Class III and other 
dental treatment at another VAMC (aside from the one in 
Hampton).  He claims that he still is entitled to this dental 
treatment, beyond the one occasion when he was seen on an 
emergency basis in June 2002.  The Director of the VA 
outpatient dental clinic at the VAMC in Hampton disagreed and 
denied his claim.

Since, in May 2003, the veteran submitted a timely NOD to 
initiate an appeal to the Board concerning whether he is 
entitled to Class III VA outpatient dental treatment, the 
VAMC must send him a Statement of the Case (SOC) on this 
specific issue.  And he also must be given an opportunity to 
perfect an appeal to the Board by submitting a timely 
Substantive Appeal (a VA Form 9 or equivalent statement).  
See Manlincon v. West, 12 Vet. App. 238 (1999).

Also, some of the more recent correspondence from the veteran 
pertains to his desire to receive VA outpatient dental 
treatment.  But it is unclear from these statements what 
additional basis(es) he believes entitles him to this 
benefit.  So he needs to be contacted to clarify this.

Accordingly, this case is REMANDED to the VAMC for the 
following:

1.  Send the veteran an SOC explaining 
why he is not eligible for further 
treatment in the VA outpatient dental 
clinic, including on Class II(a) and 
Class III bases.  Also cite the evidence 
considered and the applicable laws, 
regulations, etc.

2.  Give the veteran an opportunity to 
perfect an appeal to the Board on this 
specific issue by submitting a timely VA 
Form 9 or equivalent statement.



3.  If, and only if, the veteran perfects 
an appeal to the Board on this specific 
claim should it be returned to the Board 
for further consideration-and only after 
completion of all necessary preliminary 
notice and assistance required by the 
Veterans Claims Assistance Act of 2000 
(VCAA).

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  He has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


